Citation Nr: 0900808	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1964 to 
December 1969 and from January 1970 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Unfortunately, a remand of the veteran's tinnitus claim is 
necessary.  The Board regrets the delay caused by this 
remand.  After a thorough review of the claims folder, 
however, the Board finds that further evidentiary development 
of this issue is necessary prior to a final adjudication of 
the claim.  

Initially, the Board acknowledges that service treatment 
records do not reflect any complaints or treatment referable 
to tinnitus.  These reports do indicate, however, that the 
veteran received medical care for a left ear infection in 
June 1970 as well as bilateral ear blockage on multiple 
occasions (including in July and August 1970, August 1971, 
October 1979, and September 1982).  

The first complaint of tinnitus appears to have occurred at a 
VA audiological examination conducted in January 2006, when 
the veteran described recurrent bilateral tinnitus.  The 
examining VA audiologist was unable to determine the etiology 
of this disorder.  

In this regard, the Board notes that, according to the 
examination report, the veteran purportedly stated that his 
tinnitus had begun just 3 to 4 years prior to the evaluation.  
In the subsequent November 2006 notice of disagreement and 
August 2007 substantive appeal, however, he denied having 
made that statement.  Rather, he explained that he had 
actually informed the examiner that his tinnitus had worsened 
in the past several years.  Indeed, he maintains that, as a 
result significant in-service noise exposure from jet 
engines, he has experienced ringing in his ears "since early 
in . . . [his] Navy career."  

The Board has considered these contentions.  Further, service 
personnel records reflect that the veteran's primary military 
occupational specialty was that of a flight attendant and 
that he received training in joint aviation supply and 
maintenance material management.  In addition, service 
connection has been granted for bilateral hearing loss 
(noncompensable from September 2005).  

In light of these facts, the Board finds that a remand of the 
veteran's tinnitus claim is necessary.  On remand, he should 
be accorded a current audiological examination to determine 
the etiology of his tinnitus.  

On the examination conducted pursuant to this remand, the 
examiner should have access to, and an opportunity to review, 
the claims folder in conjunction with the evaluation.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Moreover, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  A complete and thorough review of 
the claims folder indicates that the veteran has not received 
a VCAA-notice-complying letter pertaining to his tinnitus 
claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  A VCAA letter pertaining to the 
claim for service connection for 
tinnitus, on a direct basis and as 
secondary to the service-connected 
bilateral hearing loss, should be 
furnished to the veteran.  

2.  The veteran should be scheduled for 
an examination to determine the nature, 
extent, and etiology of his tinnitus 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent tinnitus pathology should 
be noted in the examination report.  

For any tinnitus diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service, or is related to, or 
aggravated by, the service-connected 
bilateral hearing loss.  Complete 
rationale should be given for all 
opinions reached.  

3.  Thereafter, the issue of 
entitlement to service connection for 
tinnitus, on a direct basis and as 
secondary to the service-connected 
bilateral hearing loss, should be 
re-adjudicated.  If the decision 
remains adverse, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

